TTDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 10, 17, 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 6 and 17, the claim only recites that “the adhesive layer has conductivity” but does not specify whether this refers to thermal or electrical conductivity. Since it could broadly be interpreted as either, for examination purposes, this limitation will be interpreted as electrical conductivity. Further clarification is respectfully requested.
Regarding claims 10 and 21, the phrase “one neutral surface of a stress against distortion in a stacking direction of the board, the adhesive layer, and the sensor unit” is indefinite because the term “neutral” is a relative term of degree. The wording of the claim is also confusing and it’s unclear what is actually being described in the claim. For examination 
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 and 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 8, the claim describes a press detection device rather than further specify the limitations of the subject matter of the independent claim 1 (i.e., the press sensor). Stating “a press detection device comprising the press sensor” does not further define the press sensor but rather describes the press sensor as a further limitation of the press detection device. Therefore, the claim fails to further limit the subject matter of the independent claim 1.
Regarding claim 19, the claim describes a press detection device rather than further specify the limitations of the subject matter of the independent claim 11 (i.e., the press sensor). Stating “a press detection device comprising the press sensor” does not further define the press sensor but rather describes the press sensor as a further limitation of the press detection device. Therefore, the claim fails to further limit the subject matter of the independent claim .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-14, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (U.S. Pat. No. 9,970,831) (hereafter Shih).
Regarding claim 1, Shih teaches a press sensor comprising: 
a board (i.e., surface 302) (see Fig. 4); 
an adhesive layer (i.e., coupling agent 306 may be adhesive) (see Fig. 4); and 
a sensor unit on a first main surface of the board with the adhesive layer interposed therebetween (i.e., sensing material stack 310 including support structure 102) (see Fig. 4), when an elastic modulus of the board is E1, an elastic modulus of the adhesive layer is EA, and an elastic modulus of the sensor unit is Es (i.e., the surface 302 may be relatively stiff as compared to the filler material 120 in order to convey the mechanical stimuli to the sensor, such that the sensor material stack can deform with the substrate 302. The stiffness of the structural layer 112 can be selected to provide the desired degree of flexure of the overall sensing material stack 110 based on the type of the filler material 120 used. The selection of the material used for the filler material 120 along with the expected load for the sensor can be controlled) (see Column 6, lines 5-48, Column 11, lines 9-23); but does not explicitly teach that, EA < Es and EA < E1

Regarding claim 2, Shih teaches that the sensor unit includes a sensor substrate (i.e., structural layer 112) (see Fig. 4) and a piezoelectric film on a surface of the sensor substrate (i.e., piezoelectric material layer 116) (see Fig. 4).
Regarding claim 3, Shih teaches that the sensor substrate is arranged closer to the adhesive layer than the piezoelectric film (see Fig. 4), and the sensor unit includes a signal electrode on the surface of the sensor substrate and between the piezoelectric film and the sensor substrate (i.e., first electrode layer 114) (see Fig. 1).
Regarding claim 7, Shih teaches that the board is made of a metal material (i.e., the surface 302 may be a portion of a larger device, the device can include any type of device for which an impact, pressure, or force on the surface can be measured, such as a circuit board) (see Column 11, lines 9-23). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 10, Shih teaches that the press sensor is constructed such that during a pressing operation, one neutral surface of a stress against distortion in a stacking direction of the board, the adhesive layer, and the sensor unit is present in each of the board, the adhesive 
Regarding claim 11, Shih teaches a press sensor comprising: a board(i.e., surface 302) (see Fig. 4); 
an adhesive layer (i.e., coupling agent 306 may be adhesive) (see Fig. 4); and a sensor unit on a first main surface of the board with the adhesive layer interposed therebetween (i.e., sensing material stack 310 including support structure 102) (see Fig. 4), but does not explicitly teach that an elastic modulus EA of the adhesive layer is 7×103 Pa ≤ EA ≤ 2×105 Pa. 
Regarding the elastic modulus, although Shih as disclosed above does not directly or explicitly teach the elastic modulus of the adhesive layer, Shih teaches that the filler material may have a bulk modulus of between about 105 to about 1010 Pa (see Column 6, lines 17-31). In view of the teaching of Shih, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the material of the adhesive to have an elastic modulus in the range of  7×103 Pa ≤ EA ≤ 2×105 Pa in order to provide the desired flexure of the sensing material stack. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 12, Shih as disclosed above does not directly or explicitly teach that the elastic modulus EA is 7×104 Pa ≤ EA ≤ 2×105 Pa. 
Regarding the elastic modulus, although Shih as disclosed above does not directly or explicitly teach the elastic modulus of the adhesive layer, Shih teaches that the filler material may have a bulk modulus of between about 105 to about 1010 Pa (see Column 6, lines 17-31). In view of the teaching of Shih, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the material of the adhesive to have an elastic modulus in the range of  7×104 Pa ≤ EA ≤ 2×105 Pa in order to provide the desired flexure of the sensing material stack. Furthermore, it has been held to be 
Regarding claim 13, Shih teaches that the sensor unit includes a sensor substrate (i.e., structural layer 112) (see Fig. 4) and a piezoelectric film arranged on a surface of the sensor substrate (i.e., piezoelectric material layer 116) (see Fig. 4)
Regarding claim 14, Shih teaches that the sensor substrate is arranged closer to the adhesive layer than the piezoelectric film (see Fig. 4), and the sensor unit includes a signal electrode on the surface of the sensor substrate and between the piezoelectric film and the sensor substrate (i.e., first electrode layer 114) (see Fig. 1).
Regarding claim 18, Shih teaches that the board is made of a metal material (i.e., the surface 302 may be a portion of a larger device, the device can include any type of device for which an impact, pressure, or force on the surface can be measured, such as a circuit board) (see Column 11, lines 9-23). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 21, Shih teaches that the press sensor is constructed such that during a pressing operation, one neutral surface of a stress against distortion in a stacking direction of the board, the adhesive layer, and the sensor unit is present in each of the board, the adhesive layer, and the sensor unit (i.e., portions overlapping the structure 102 would remain neutral) (see Fig. 4).
Claims 4-5, 8-9, 15-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (U.S. Pat. No. 9,970,831) (hereafter Shih) in view of Kawamura (U.S. Pat. No. 10,309,844) (hereafter Kawamura)
Regarding claim 4, Shih as disclosed above does not directly or explicitly teach that the sensor unit includes a shield electrode on a surface of the piezoelectric film such the piezoelectric film is between the shield electrode and the sensor substrate. However, Kawamura 
Regarding claim 5, Shih as disclosed above does not directly or explicitly teach that the sensor unit includes a ground electrode on the surface of the sensor substrate. However, Kawamura teaches a ground electrode on the surface of the sensor substrate (i.e., by connecting the electrode 122 to a ground potential, it is possible to shield noise from an operation surface side and accurately obtain a detected voltage value produced by a press) (see Column 7, lines 6-10). In view of the teaching of Kawamura, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a shield electrode in order to reduce noise and improve measurement accuracy.
Regarding claims 8 and 9, Shih teaches a press detection device comprising: the press sensor (see Fig. 4); but does not explicitly teach a housing in which the press sensor is arranged (claim 8); wherein the press sensor is detachably attached to the housing (claim 9).
Regarding the housing, Kawamura teaches a housing in which the press sensor is arranged (claim 8); wherein the press sensor is detachably attached to the housing (claim 9) (i.e., both ends of the operation receiving member 20 in a lateral direction are fixed to a rigid body such as a housing) (see Column 4, lines 5-16). In view of the teaching of Kawamura, it would have been obvious to one having ordinary skill in the art to have added a housing in order to detect the impact or press forces on the rigid body.
Regarding claim 15, Shih as disclosed above does not directly or explicitly teach that the sensor unit includes a shield electrode on a surface of the piezoelectric film such the 
Regarding claim 16, Shih as disclosed above does not directly or explicitly teach that the sensor unit includes a ground electrode on the surface of the sensor substrate. However, Kawamura teaches a ground electrode on the surface of the sensor substrate (i.e., by connecting the electrode 122 to a ground potential, it is possible to shield noise from an operation surface side and accurately obtain a detected voltage value produced by a press) (see Column 7, lines 6-10). In view of the teaching of Kawamura, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a shield electrode in order to reduce noise and improve measurement accuracy.
Regarding claims 19 and 20, Shih teaches a press detection device comprising: the press sensor (see Fig. 4); but does not explicitly teach a housing in which the press sensor is arranged (claim 19); wherein the press sensor is detachably attached to the housing (claim 20).
Regarding the housing, Kawamura teaches a housing in which the press sensor is arranged (claim 19); wherein the press sensor is detachably attached to the housing (claim 20) (i.e., both ends of the operation receiving member 20 in a lateral direction are fixed to a rigid body such as a housing) (see Column 4, lines 5-16). In view of the teaching of Kawamura, it would have been obvious to one having ordinary skill in the art to have added a housing in order to detect the impact or press forces on the rigid body.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (U.S. Pat. No. 9,970,831) (hereafter Shih) in view of Kawamura (U.S. Pat. No. 10,309,844) (hereafter Kawamura) and in further view of Kitayama et al. (U.S. Pat. No. 9,276,194) (hereafter Kitayama)
Regarding claim 6, Shih as modified by Kawamura as disclosed above does not directly or explicitly teach that the adhesive layer has conductivity. 
Regarding the adhesive layer, Kitayama teaches that the adhesive layer has conductivity (i.e., adhesive layer made of resin would have some degree thermal conductivity) (see Column 8, line 49, to Column 9, line 9). In view of the teaching of Kitayama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a conductive adhesive in order to ensure favorable conductivity and bonding properties among the electrode of the piezoelectric body. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 17, Shih as modified by Kawamura as disclosed above does not directly or explicitly teach that the adhesive layer has conductivity.
Regarding the adhesive layer, Kitayama teaches that the adhesive layer has conductivity (i.e., adhesive layer made of resin would have some degree thermal conductivity) (see Column 8, line 49, to Column 9, line 9). In view of the teaching of Kitayama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a conductive adhesive in order to ensure favorable conductivity and  bonding properties among the electrode of the piezoelectric body. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855